DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Burns (US Publication 2020/0238282), teaches a  receptacle lid (referred to as a first plate 12 in [0034]) comprising: an inlet channel (referred to as a fluid flow channel 24 [0034] and illustrated in Figure 2) configured to receive fluid (via a fluid passageway 36) from a content source coupled to the well plate lid (i.e. the receptacle lid corresponding to the first plate 12 of Burns) (see [0036], which recites “the fluid passageways 36 may be input and / or output passageways , allowing for fluid to be provided to the associated fluid flow channel”); a plurality of delivery valves (which correspond to valve recesses 34, see Figure 2 and [0035], which recites [a]t least one of the fluid flow channels 24 , 26 , 28 , 30 includes a valve recess 34 that is configured to cooperate with an actuator for selectively preventing or allowing fluid to flow through the channel ( s ) past the valve recess . In an embodiment , each of the fluid flow channels 24 , 26 , 28 , 30 includes an associated valve recess 34”), each delivery valve (34) having an input configured to receive fluid from the inlet channel (24) (see Figure 2) 
Burns neither teaches nor suggests a receptacle well plate lid including a delivery valve having an output configured to deliver fluid to a receptacle when the lid is connected to the receptacle; an interior channel system coupled to the inlet channel and configured to distribute the received fluid from the inlet valve to the inputs of the plurality of delivery valves, wherein the fluid is delivered to the receptacle through the delivery valves responsive to a pressure in the interior channel system exceeding a first threshold; an outlet valve configured to open to allow release of air and fluid responsive to the pressure in the interior channel system exceeding a second threshold, as required by independent claim 1. 
As a result, independent claim 1 is allowed because the claim is non-obvious and novel over the prior art of record and in accordance with other requirements. Moreover, the depended claims, also in accordance with other requirements, are hereby allowed due to their dependency on the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797